. AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co                                                DEC     8 2019
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STAIBS OF AMERICA                               JUDGMENT IN A CRllvlll1'iJU'.':~~W~~r±Q
                                   v.                                (For Offenses Committed On or After November 1, 1987)
          HAIDI GUADARRAMA-VICENCIO (3)
                                                                        Case Number:          3:19-CR-01568~LAB

                                                                     William R Burgener
                                                                     Defendant's Attorney
 USM Number.                       75214-298
 • -
 THE DEFENDANT:
 ~    pleaded guilty to count(s)           ONE of the Indictment

     was found guilty on count(s)
      after a plea ofnot guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


 Title and Section / Nature of Offense                                                                                   Count
 21:84.l(A)(l ), 846; 21 :853- Conspiracy To Distribute Cocaine; Criminal Forfeiture                                       1




      The defendant is sentenced as provided in pages 2 through                 3            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

     Count(s)                                                   is           dismissed on the motion of the United States.

 ~    Assessment: $100.00


      JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~    No fine                           Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
·any material change in the defendant's economic circumstances.                              ·

                                                                     November 25. 2019
                                                                     Date of        oositiont• ~


                                                                     HON. LARR              ALAN BURNS
                                                                     CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                HAIDI GUADARRAMA-VICENCIO (3)                                            Judgment - Page 2 of 3
CASE NUMBER:              3:19-CR-01568-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed tothe custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 57 months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •.    The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- AM.                               on.
                                                                  ----,-----------------
       •     as notified by the United States Marshal.

       The defendantmust surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial.Services Office.

                                                       RETURN
 I have executed this judgment as follows: ·

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ ___,;._ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , ~ith a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3:19-CR-01568-LAB
  AO 245B (CASD Rev. 1/1.9) Judgment in a Criminal Case

  DEFENDANT:               HAID! GUADARRAMA-VICENCIO (3)                                      Judgment - Page 3 of 3
  CASE NUMBER:             3: 19-CR-0 1568-LAB

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3: 19-CR-01568-LAB
